DETAILED ACTION
This Office Action is in response to RCE filed December 23, 2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities: the limitation “the at least two adjacent first openings aligned with one of the plurality of second openings are different, in color, from ones of the plurality of pixels which are aligned with another adjacent second opening” recited on lines 9-11 should be amended, because Applicants compare openings to pixels.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3 and 6-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.
(1) Regarding claim 1, Applicants did not originally disclose that “one side of at least two adjacent first openings of the plurality of first openings is aligned with one side of each of the plurality of second openings, wherein at least two adjacent first openings aligned with each of the plurality of second openings have the same color” recited on lines 21-24, because (a) while Applicants used the words “side” and “aligned” in the original disclosure, Applicants did not use these words in the context that is relevant to the newly added limitation recited on lines 21-24 of claim 1, (b) while it may appear that the claimed alignment may be shown in Fig. 1 or Fig. 4 of current application, Applicants did not originally disclose that the drawings are to the exact scale, (c) the currently deleted limitation that is still visible in the amended claim 1, i.e. “wherein outer margins of at least two adjacent first openings of the plurality of first openings are respectively connected to form an imaginary opening that has substantially the same area and shape as each of the plurality of second openings” on lines 16-18, recites “substantially the same area” rather than “the same area”, and one can tell that the right hand sides of the first openings on the right hand side corresponding to the same color in Figs. 1 and 3 of current application are not aligned with the right hand sides of the second openings, (d) Applicants further claim that “an area of the first region is greater than an area of the second region” in claim 8, which may not be the case when there is the claimed alignment, and (e) it does not appear that the claimed alignment is directed to an inventive concept since the claimed alignment is not necessary for the claimed display structure as long as the individual pixels have the claimed relative sizes.  Claims 3 and 6-8 depend on claim 1, and therefore, claims 3 and 6-8 also fail to comply with the written description requirement.
(2) Regarding claim 3, Applicants did not originally disclose that “the at least two adjacent first openings aligned with one of the plurality of second openings are different, in color, from ones of the plurality of pixels which are aligned with another adjacent second opening” recited on lines 9-11 for the same reason stated above; in other words, Applicants did not originally disclose that there are other “ones of the plurality of pixels which are aligned with another adjacent second opening”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3 and 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(1) Regarding claim 1, it is not clear what “each of the plurality of second openings” recited in the limitation “one side of at least two adjacent first openings of the plurality of first openings is aligned with one side of each of the plurality of second openings, wherein at least two adjacent first openings aligned with each of the plurality of second openings have the same color” recited on lines 21-24 suggests that each and every one of the plurality of second openings, because (a) as one can see clearly in Figs. 1 and 4 of current application, only two second openings rather than each of the plurality of second openings may be relevant to this newly claimed limitation, and (b) therefore, the amended claim 1 may be further indefinite for the cited limitation above.  Claims 3 and 6-8 depend on claim 1, and therefore, claims 3 and 6-8 are also indefinite.
(2) Regarding claim 6, it is not clear whether claim 6 is compatible with the amended claim 1, because (a) the newly added limitation recited in the amended claim 1 may be related to square-shaped openings, and (b) however, other polygon shapes and especially the circle shape may not be compatible with the amended claim 1 since other polygon shapes such as a triangle shape may not be aligned as claimed, and the circle shape does not have a side that may be aligned in the first place.  Claim 7 depends on claim 6, and therefore, claim 7 is also indefinite.

Response to Arguments
Applicants’ arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Feng (US 9,786,210)
Jo et al. (US 10,181,499)
Lee et al. (US 11,205,684)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY C KIM/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        

/J.K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        May 19, 2022